DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/22/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 1 recites “a motor operatively connected to at least one of the wheels of the pair of front wheel and pair of rear wheels” in the second paragraph.  Nowhere in the disclosure does it mention that the motor is operatively connected to a front wheel.  According to paragraph [0029], “Two caster type front wheels 14 are secured at the front of the deck 12, and two rear wheels 16 powered by electric motors 64 and 66”, such that only the rear wheels are powered and thus operatively connected to the motor and the front wheels are merely caster type wheels.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a motor operatively connected to at least one of the wheels of the pair of front wheel and pair of rear wheels” in the second paragraph.  Nowhere in the disclosure does it mention that the motor is operatively connected to a front wheel.  According to paragraph [0029], “Two caster type front wheels 14 are secured at the front of the deck 12, and two rear wheels 16 powered by electric motors 64 and 66”.  In other words, only the rear wheels are powered and thus operatively connected to the motor and the front wheels are merely caster type wheels.
Claims 3 and 6-8 depend on claim 1 and are therefore rejected in the same manner as claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 30 recites at the bottom of the claim, the following limitation:
“a sensor that detects whether the handle assembly is in the first position or the second position; and 
wherein when the sensor detects the handle assembly in the first position, the maximum speed of the motor is a first speed, and when the handle assembly is in the second position maximum speed of the motor is a second speed”.  
First, it is unclear if the sensor also detects when the handle assembly is in the second position.  Second, it is unclear how it is possible for the maximum speed to be adjusted based on the detected sensor data, without a controller to receive the data from the sensor and to provide adjustment to the motor.  It is unclear how the sensor could perform the function of sensing the handle position and somehow having the maximum speed of the motor adjusted to either the first speed or the second speed based on the position without a controller that is “configured to” receive data from the sensor and then perform the desired function of setting the maximum speed based on the sensors data.  As written, the operator would be considered a sensor in this broad instance as applicant has failed to claim a functioning network of controller elements, wherein the operator detects (e.g. visually) whether the handle is a first position or a second position and then determines what the maximum speed of the motor should be based on the ability of the operator (the maximum speed for a taller operator may be higher than a maximum speed for a shorter operator; thus the maximum speed being based on the operator).  Therefore, claim 30 will be rejected in light of this 112(b) rejection and as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillip et al. (US 11,116,130 B2)
Regarding claim 1, Phillip et al. discloses a lawn mower comprising: 
a deck (410) enclosing a blade (425) therein, the deck having a front end (near support wheels 230) and a rear end (near drive wheels 345), a pair of front wheel (230) and a pair of rear wheels (345) connected to the deck to support the deck as said deck moves along the ground, and 
a platform (610) at the rear end of the deck (interpreted as: located at the rear end) providing a platform (foot pads 710) for a user to stand on; 
a motor (310; col.5, lines 46-59 “hydraulic motor”) operatively connected to at least one of the wheels of the pair of front wheel and pair of rear wheels to propel the mower (col.5, lines 55-59); 
a handle assembly (operator interface 640 having horizontal handlebar 810 with hand controls 815) for controlling the mower, the handle assembly having a handle bar (810), the handle assembly connected to the deck (via platform connector 630) adjacent the platform (610)(see FIGS.1-2) and having 
a first position (see FIG.11) extending rearwardly relative to vertical to operate the lawn mower in a push mode (col.4, lines 40-41) and 
a second position (see FIG.10) extending forwardly allowing a user to stand on the platform (610) during operation in a ride mode (col.4, lines 38-39), 
wherein in the first mode the handle bar extends past the platform in the rearward direction blocking access to the platform (see FIG.11), wherein in the second position the handle bar extends over the deck forward of the rear wheels and provides the user access to the platform (See FIG.10), said handle assembly further including a throttle assembly for controlling the speed of the motor (col.10, lines 44-61; specifically lines 56-57).

Regarding claims 3, 6, and 7, Phillips et al. further discloses the lawn mower recited in claim 1, wherein the handle bar (810) extends laterally across the handle assembly and having a central axis, the handle bar rotating relative to the handle assembly about the central axis as the handle assembly is moved between the first position and the second position (see FIGS.11-12), per claim 3;
wherein the motor is an electric motor (col.5, line 60 to col.6, line 6, if the internal combustion engine 310 is replaced with an electric motor, the hydraulic system 320 can be dispensed with and the primary mover can provide power to the drive wheels 345 via differential 330), per claim 6;
further including a gas engine (internal combustion engine 310) to power the blade, per claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al., as applied to claim 6 above, and further in view of Gutsch et al. (US 8,091,672).
Regarding claim 8, Philips et al. discloses the lawn mower recited in claim 6, but does not further disclose a battery.
Gutsch et al. teaches a similar lawn mower that uses a battery (10, 12 in FIGS.1 and 3) to power to an electric motor (5 in FIG.8) and drive a pair of wheels (3), wherein the battery is located on a platform (7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lawn mower of Phillips to include a battery and placed in the platform as Gutsch et al. teaches that using a battery to power an electric motor to drive the wheels of a mower is old and well known in the mower art. 

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. 
Regarding claim 30, and referring to the details disclosed in the rejection of claim 1, Phillips et al. discloses a lawn mower comprising: 
a deck (410), a deck (425) a plurality of wheels (230, 345), a platform (610), a motor (310); a handle assembly (640, 810) having a first position (FIG.11) and a second position (FIG.10) and including a throttle assembly (col.10, lines 44-61; specifically lines 56-57);
a sensor that detects whether the handle assembly is in the first position or the second position (in light of the 112(a) rejection above, due to lack of a controller configured to receive the sensor data, it is deemed that the operator in this instance is the sensor in that the operator can detect (e.g. visually) when the handle assembly is in the first position and/or the second position), 
wherein when the sensor detects the handle assembly in the first position, the maximum speed of the motor is a first speed, and  when the 8handle assembly is in the second position the maximum speed of the motor is a second speed, wherein the first speed is lower than the second speed.  In light of the 112(a) rejection above, with the operator being considered a sensor in this broad instance, when the operator visually detects the position of the handle, the operator can then determine the maximum speed of the motor based on the position handle and then based on the operator’s experience or ability. For example, in the first position or push mode (i.e. the operator is walking behind and pushing the mower), the maximum speed for a taller operator with a longer stride or an operator who is healthy may be higher than the maximum speed for a shorter operator with a smaller stride or an operator with an injured leg.  As another example, in the ride mode, the maximum speed for an operator with years of experience driving the mower, may be higher than the maximum speed for a novice operator.  In these instances, the maximum speed depends on the position of the handle assembly and the ability and experience of the operator (i.e. sensor).

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
Under the 112(b) rejection, Applicant argued that the amendment to claim 30 overcomes the 112(b) rejection.  However, as explained in the 112(b) rejection above, without a controller that is “configured to” receive the data from the sensor and then perform the desired function of setting the maximum speed based on the sensors data, it is unclear how the maximum speed is adjusted based on the sensors reading since a sensor is only able to read data but not perform the desired function based on the sensed data.  Furthermore, without a controller, the operator could be considered a sensor in this broad instance as applicant has failed to claim a functioning network of controller elements, wherein the operator can sense through visual inspection of the position of the handle assembly, whether the mower is to be used as a push mower or a ride-on mower.  Accordingly, claim 30 has been rejected as being unpatentable as set forth above.

Applicant’s arguments with respect to claim(s) 1, 3, and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671